McFARLAND, J.
I dissent from that part of the judgment which directs the court below to enter judgment against certain appellants for $210,197.50, and from so much of the *1004principal opinion as leads to that result.. I concur in all other respects in the opinion of Mr. Justice Temple/ I am of the opinion, however, that the language of this court on the former appeal did not preclude the appellants, on the second trial, from making the point, as to the whole case, that the respondent was not a bona fide stockholder during the time when the alleged causes of action accrued, and therefore not entitled to maintain the action—a point which did not appear in the record on the former appeal, and was not on its merits then passed upon.